Exhibit 10.1

 

AMENDMENT NUMBER  TWO
TO CREDIT AGREEMENT

 

This AMENDMENT NUMBER TWO TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of June 2, 2006, by the lenders identified on the signature pages hereof (the
“Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation (“Agent”; and
together with the Lenders, the “Lender Group”), as the arranger and
administrative agent for the Lenders, and 155 EAST TROPICANA, LLC, a Nevada
limited liability company (“Parent”) and each of Parent’s Subsidiaries
identified on the signature pages hereof (such Subsidiaries, together with
Parent, are referred to hereinafter each individually as “Borrower”, and
individually and collectively, jointly and severally, as the “Borrowers”), with
reference to the following:

 

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of March 29, 2005, as amended by that certain Amendment
Number One effective as of January 30, 2006 (as amended, restated, supplemented,
or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, Borrowers have requested that the Lender Group make certain amendments
to the Credit Agreement that will (a) remove the Borrowing Base concept from the
Credit Agreement, (b) amend the definition of EBITDA to remove the $6,000,000
cap on the add back of certain pre-opening costs and (c) amend the financial
covenant requirements; but subject otherwise to the terms and conditions of the
Credit Agreement; and

 

WHEREAS, subject to the terms and conditions set forth herein, the Lender Group
is willing to make the amendments requested by Borrowers.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 


1.             DEFINED TERMS. CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CREDIT AGREEMENT,
AS AMENDED HEREBY.


 


2.             AMENDMENTS TO CREDIT AGREEMENT.


 


(A)           SECTION 2.1 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY AS FOLLOWS:


 


“2.1         REVOLVER ADVANCES.


 


(A)           SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AND DURING
THE TERM OF THIS AGREEMENT, EACH LENDER WITH A REVOLVER COMMITMENT AGREES
(SEVERALLY, NOT JOINTLY OR JOINTLY AND SEVERALLY) TO

 

--------------------------------------------------------------------------------


 

make advances (“Advances”) to Borrowers in an amount at any one time outstanding
not to exceed such Lender’s Pro Rata Share of an amount equal to the Maximum
Revolver Amount less the Letter of Credit Usage at such time and less the Bank
Product Reserve.


 

(b)           [Intentionally Omitted].

 

(c)           Amounts borrowed pursuant to this Section 2.1 may be repaid and,
subject to the terms and conditions of this Agreement, reborrowed at any time
during the term of this Agreement.”

 

(b)           Section 2.3(d)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(ii)         Any contrary provision of this Agreement notwithstanding, the
Lenders hereby authorize Agent or Swing Lender, as applicable, and either Agent
or Swing Lender, as applicable, may, but is not obligated to, knowingly and
intentionally, continue to make Advances (including Swing Loans) to Borrowers
notwithstanding that an Overadvance exists or thereby would be created, so long
as after giving effect to such Advances, the outstanding Revolver Usage (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) does not exceed the Maximum Revolver Amount. In the event
Agent obtains actual knowledge that the Revolver Usage exceeds the amounts
permitted by the immediately foregoing provisions, regardless of the amount of,
or reason for, such excess, Agent shall notify the Lenders as soon as
practicable (and prior to making any (or any additional) intentional
Overadvances (except for and excluding amounts charged to the Loan Account for
interest, fees, or Lender Group Expenses) unless Agent determines that prior
notice would result in imminent harm to the Collateral or its value), and the
Lenders with Revolver Commitments thereupon shall, together with Agent, jointly
determine the terms of arrangements that shall be implemented with Borrowers
intended to reduce, within a reasonable time, the outstanding principal amount
of the Advances to Borrowers to an amount permitted by the preceding paragraph.
In such circumstances, if any Lender with a Revolver Commitment objects to the
proposed terms of reduction or repayment of any Overadvance, the terms of
reduction or repayment thereof shall be implemented according to the
determination of the Required Lenders. Each Lender with a Revolver Commitment
shall be obligated to settle with Agent as provided in Section 2.3(e) for the
amount of such Lender’s Pro Rata Share of any unintentional Overadvances by
Agent reported to such Lender, any intentional Overadvances made as permitted
under this Section 2.3(d)(ii), and any Overadvances resulting from the charging
to the Loan Account of interest, fees, or Lender Group Expenses.”

 

2

--------------------------------------------------------------------------------


 

(c)           Section 2.5 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“2.5         Overadvances. If, at any time or for any reason, the amount of
Obligations owed by Borrowers to the Lender Group pursuant to Section 2.1 or
Section 2.12 is greater than any of the limitations set forth in Section 2.1 or
Section 2.12, as applicable (an “Overadvance”), Borrowers immediately shall pay
to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b). In addition, Borrowers hereby promise to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full as
and when due and payable under the terms of this Agreement and the other Loan
Documents.”

 

(d)           Section 2.12(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(a)         Subject to the terms and conditions of this Agreement, the Issuing
Lender agrees to issue letters of credit for the account of Borrowers (each, an
“L/C”) or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. Each request for the issuance of a Letter of Credit or the amendment,
renewal, or extension of any outstanding Letter of Credit shall be made in
writing by an Authorized Person and delivered to the Issuing Lender and Agent
via hand delivery, telefacsimile, or other electronic method of transmission
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension. Each such request shall be in form and substance satisfactory to the
Issuing Lender in its Permitted Discretion and shall specify (i) the amount of
such Letter of Credit, (ii) the date of issuance, amendment, renewal, or
extension of such Letter of Credit, (iii) the expiration date of such Letter of
Credit, (iv) the name and address of the beneficiary thereof (or the beneficiary
of the Underlying Letter of Credit, as applicable), and (v) such other
information (including, in the case of an amendment, renewal, or extension,
identification of the outstanding Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit. If requested by the Issuing Lender, Borrowers also shall be an
applicant under the application with respect to any Underlying Letter of Credit
that is to be the subject of an L/C Undertaking. The Issuing Lender shall have
no obligation to issue a Letter of Credit if any of the following would result
after giving effect to the issuance of such requested Letter of Credit:

 

(i)            [Intentionally Omitted]

 

3

--------------------------------------------------------------------------------


 

(ii)           the Letter of Credit Usage would exceed $5,000,000, or

 

(iii)          the Letter of Credit Usage would exceed the Maximum Revolver
Amount less the outstanding amount of Advances and less the Bank Product
Reserve.

 

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under a Letter of Credit, Borrowers
immediately shall reimburse such L/C Disbursement to Issuing Lender by paying to
Agent an amount equal to such L/C Disbursement not later than 11:00 a.m.,
California time, on the date that such L/C Disbursement is made, if
Administrative Borrower shall have received written or telephonic notice of such
L/C Disbursement prior to 10:00 a.m., California time, on such date, or, if such
notice has not been received by Administrative Borrower prior to such time on
such date, then not later than 11:00 a.m., California time, on the Business Day
that Administrative Borrower receives such notice, if such notice is received
prior to 10:00 a.m., California time, on the date of receipt, and, in the
absence of such reimbursement, the L/C Disbursement immediately and
automatically shall be deemed to be an Advance hereunder and, thereafter, shall
bear interest at the rate then applicable to Advances that are Base Rate Loans.
To the extent an L/C Disbursement is deemed to be an Advance hereunder,
Borrowers’ obligation to reimburse such L/C Disbursement shall be discharged and
replaced by the resulting Advance. Promptly following receipt by Agent of any
payment from Borrowers pursuant to this paragraph, Agent shall distribute such
payment to the Issuing Lender or, to the extent that Lenders have made payments
pursuant to Section 2.12(c) to reimburse the Issuing Lender, then to such
Lenders and the Issuing Lender as their interests may appear.”

 

(e)           Section 6.16(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(a)         Fail to maintain or achieve:

 

(i)            Minimum EBITDA. EBITDA, measured on a quarter-end basis, of at
least the required amount set forth in the following table for the applicable
period set forth opposite thereto:

 

4

--------------------------------------------------------------------------------


 

Applicable
Amount

 

Applicable Period

 

$

1,000,000

 

For the 4 fiscal quarter period ending March 31, 2005, and for each 4 fiscal
quarter period ending on each fiscal quarter end thereafter through and
including June 30, 2006

 

$

2,000,000

 

For the 4 fiscal quarter period ending September 30, 2006

 

$

6,000,000

 

For the 4 fiscal quarter period ending December 31, 2006

 

$

15,000,000

 

For the 4 fiscal quarter period ending March 31, 2007

 

$

17,500,000

 

For the 4 fiscal quarter period ending June 30, 2007

 

$

20,000,000

 

For the 4 fiscal quarter period ending September 30, 2007, and for each 4 fiscal
quarter period ending on each fiscal quarter end thereafter

 

 

(ii)           Maximum Senior Leverage. Senior Leverage Ratio, measured on a
quarter-end basis, of not more than the maximum ratio set forth in the following
table for the applicable measurement dates set forth opposite thereto:

 

5

--------------------------------------------------------------------------------


 

Applicable Senior Leverage Ratio

 

Applicable Measurement Date

 

21.00:1.00

 

 

March 31, 2005, and each fiscal quarter end thereafter up to and including June
30, 2006

 

11.00:1.00

 

 

September 30, 2006

 

3.75:1.00

 

 

December 31, 2006

 

1.75:1.00

 

 

March 31, 2007

 

1.25:1.00

 

 

June 30, 2007 and each fiscal quarter end thereafter”

 

 

(f)            Section 9 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“If any Borrower fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Borrower, may do any or all of the following:  (a) make payment of
the same or any part thereof, (b) set up such reserves against the Maximum
Revolver Amount as Agent deems necessary to protect the Lender Group from the
exposure created by such failure, or (c) in the case of the failure to comply
with Section 5.8 hereof, obtain and maintain insurance policies of the type
described in Section 5.8 and take any action with respect to such policies as
Agent deems prudent. Any such amounts paid by Agent shall constitute Lender
Group Expenses and any such payments shall not constitute an agreement by the
Lender Group to make similar payments in the future or a waiver by the Lender
Group of any Event of Default under this Agreement. Agent need not inquire as
to, or contest the validity of, any such expense, tax, or Lien and the receipt
of the usual official notice for the payment thereof shall be conclusive
evidence that the same was validly due and owing.”

 

(g)           Section 14.1(j) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(j)          change the definition of Maximum Revolver Amount, or”

 

(h)           Schedule 1.1 of the Credit Agreement is hereby amended and
modified by deleting the definition of “Borrowing Base” in its entirety.

 

6

--------------------------------------------------------------------------------


 

(i)            Schedule 1.1 of the Credit Agreement is hereby further amended
and modified by deleting the definition of “Borrowing Base Certificate” in its
entirety.

 

(j)            Schedule 1.1 of the Credit Agreement is hereby further amended
and modified by deleting the definition of “EBITDA” in its entirety and
substituting in lieu thereof the following new definition:

 

““EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains and
interest income, plus interest expense, income taxes, and depreciation and
amortization for such period, in each case, as determined in accordance with
GAAP, and, in each case without duplication and to the extent incurred in such
period and subtracted in the calculation of net earnings (loss) with respect
thereto (and not otherwise added back), plus (a) pre-opening costs in connection
with and incurred prior to the Re-opening, as determined in accordance with
GAAP, (b) non-cash write-downs and write-offs of assets associated with the
retirement of assets in the ordinary course of business, (c) costs and expenses
in association with the initial closing of the Agreement (including costs with
respect to the pay-off of the Existing Lender), in an aggregate amount not in
excess of $1,400,000, paid from the initial proceeds of the Senior Secured
Notes, (d) initial licensing expenses for obtaining applicable Gaming Licenses
and Liquor Licenses in connection with the Operator Licensing Event, in an
aggregate amount not in excess of $800,000, and (e) any other non-cash expense.”

 

(k)           Schedule 5.2 of the Credit Agreement is hereby amended and
modified by deleting subsection (b) in its entirety.

 


3.             CONDITIONS PRECEDENT TO AMENDMENT. THE SATISFACTION OF EACH OF
THE FOLLOWING SHALL CONSTITUTE CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS
AMENDMENT AND EACH AND EVERY PROVISION HEREOF:


 


(A)           AGENT SHALL HAVE RECEIVED THIS AMENDMENT, DULY EXECUTED BY THE
PARTIES HERETO, AND THE SAME SHALL BE IN FULL FORCE AND EFFECT.


 


(B)           AGENT SHALL HAVE RECEIVED AN AMENDMENT FEE IN THE AMOUNT OF
$100,000, WHICH AMOUNT BORROWER AUTHORIZES AGENT, FOR THE BENEFIT OF THE
LENDERS, TO CHARGE TO THE LOAN ACCOUNT. SUCH FEE SHALL BE FULLY EARNED AND PAID
IN FULL IN IMMEDIATELY AVAILABLE FUNDS ON OR BEFORE THE DATE HEREOF.


 


(C)           THE REPRESENTATIONS AND WARRANTIES HEREIN AND IN THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON SUCH DATE (EXCEPT TO
THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE SOLELY TO AN EARLIER
DATE).

 

7

--------------------------------------------------------------------------------


 


(D)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF, NOR SHALL RESULT FROM THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN.


 


(E)           NO INJUNCTION, WRIT, RESTRAINING ORDER, OR OTHER ORDER OF ANY
NATURE PROHIBITING, DIRECTLY OR INDIRECTLY, THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREIN SHALL HAVE BEEN ISSUED AND REMAIN IN FORCE BY ANY
GOVERNMENTAL AUTHORITY AGAINST ANY BORROWER, ANY GUARANTOR, AGENT, OR ANY
LENDER.


 


4.             REPRESENTATIONS AND WARRANTIES. EACH BORROWER REPRESENTS AND
WARRANTS TO THE LENDER GROUP THAT (A) THE EXECUTION, DELIVERY, AND PERFORMANCE
OF THIS AMENDMENT AND OF THE CREDIT AGREEMENT, AS AMENDED HEREBY, (I) ARE WITHIN
ITS POWERS, (II) HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION, AND (III)
ARE NOT IN CONTRAVENTION OF ANY LAW, RULE, OR REGULATION APPLICABLE TO IT, OR
ANY ORDER, JUDGMENT, DECREE, WRIT, INJUNCTION, OR AWARD OF ANY ARBITRATOR,
COURT, OR GOVERNMENTAL AUTHORITY, OR OF THE TERMS OF ITS GOVERNING DOCUMENTS, OR
OF ANY CONTRACT OR UNDERTAKING TO WHICH IT IS A PARTY OR BY WHICH ANY OF ITS
PROPERTIES MAY BE BOUND OR AFFECTED; (B) THIS AMENDMENT AND THE CREDIT
AGREEMENT, AS AMENDED HEREBY, ARE LEGAL, VALID AND BINDING OBLIGATIONS OF SUCH
BORROWER, ENFORCEABLE AGAINST SUCH BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS; AND (C) NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING ON
THE DATE HEREOF OR AS OF THE DATE UPON WHICH THE CONDITIONS PRECEDENT SET FORTH
HEREIN ARE SATISFIED.


 


5.             CHOICE OF LAW. THE VALIDITY OF THIS AMENDMENT, ITS CONSTRUCTION,
INTERPRETATION AND ENFORCEMENT, THE RIGHTS OF THE PARTIES HEREUNDER, SHALL BE
DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


 


6.             COUNTERPART EXECUTION. THIS AMENDMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE ONE
AND THE SAME INSTRUMENT, AND ANY OF THE PARTIES HERETO MAY EXECUTE THIS
AMENDMENT BY SIGNING ANY SUCH COUNTERPART. DELIVERY OF AN EXECUTED COUNTERPART
OF THIS AMENDMENT BY TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS
EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT. ANY
PARTY DELIVERING AN EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE OR
ELECTRONIC MAIL ALSO SHALL DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS
AMENDMENT, BUT THE FAILURE TO DELIVER AN ORIGINAL EXECUTED COUNTERPART SHALL NOT
AFFECT THE VALIDITY, ENFORCEABILITY, AND BINDING EFFECT OF THIS AMENDMENT.


 


7.             EFFECT ON LOAN DOCUMENTS.


 


(A)           THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND EACH OF THE OTHER
LOAN DOCUMENTS SHALL BE AND REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS AND HEREBY ARE RATIFIED AND CONFIRMED IN ALL RESPECTS.
THE EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT SHALL NOT OPERATE,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, AS A MODIFICATION OR WAIVER OF ANY RIGHT,
POWER, OR REMEDY OF AGENT OR ANY LENDER UNDER THE CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENT. THE WAIVERS, CONSENTS, AND MODIFICATIONS HEREIN ARE LIMITED TO
THE SPECIFICS HEREOF, SHALL NOT APPLY WITH RESPECT TO ANY FACTS OR OCCURRENCES
OTHER THAN THOSE ON WHICH THE SAME ARE BASED, SHALL NOT EXCUSE FUTURE
NON-COMPLIANCE WITH THE LOAN DOCUMENTS, AND SHALL NOT OPERATE AS A CONSENT TO
ANY FURTHER OR OTHER MATTER UNDER THE LOAN DOCUMENTS.

 

8

--------------------------------------------------------------------------------


 


(B)           UPON AND AFTER THE EFFECTIVENESS OF THIS AMENDMENT, EACH REFERENCE
IN THE CREDIT AGREEMENT TO “THIS AGREEMENT”, “HEREUNDER”, “HEREIN”, “HEREOF” OR
WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, AND EACH REFERENCE IN
THE OTHER LOAN DOCUMENTS TO “THE CREDIT AGREEMENT”, “THEREUNDER”, “THEREIN”,
“THEREOF” OR WORDS OF LIKE IMPORT REFERRING TO THE CREDIT AGREEMENT, SHALL MEAN
AND BE A REFERENCE TO THE CREDIT AGREEMENT AS MODIFIED AND AMENDED HEREBY.


 


(C)           TO THE EXTENT THAT ANY TERMS AND CONDITIONS IN ANY OF THE LOAN
DOCUMENTS SHALL CONTRADICT OR BE IN CONFLICT WITH ANY TERMS OR CONDITIONS OF THE
CREDIT AGREEMENT, AFTER GIVING EFFECT TO THIS AMENDMENT, SUCH TERMS AND
CONDITIONS ARE HEREBY DEEMED MODIFIED OR AMENDED ACCORDINGLY TO REFLECT THE
TERMS AND CONDITIONS OF THE CREDIT AGREEMENT AS MODIFIED OR AMENDED HEREBY.


 


(D)           THIS AMENDMENT IS A LOAN DOCUMENT.


 


8.             ENTIRE AGREEMENT. THIS AMENDMENT EMBODIES THE ENTIRE
UNDERSTANDING AND AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR OR CONTEMPORANEOUS
AGREEMENTS OR UNDERSTANDINGS WITH RESPECT TO THE SUBJECT MATTER HEREOF, WHETHER
EXPRESS OR IMPLIED, ORAL OR WRITTEN.


 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

 

 

 

155 EAST TROPICANA, LLC,
a Nevada limited liability company, as a
Borrower

 

 

 

 

By:

/s/ Deborah J. Pierce

 

 

Title:

Chief Financial Officer

 

 

 

 

 

155 EAST TROPICANA FINANCE CORP.
a Nevada corporation, as a Borrower

 

 

 

 

By:

/s/ Deborah J. Pierce

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a
Lender

 

 

 

 

By:

/s/ Kevin P. Smith

 

 

Title:

Vice President

 

 

--------------------------------------------------------------------------------